DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claims 1, and 10 have overcome the rejections under 112(a) and 112(b) and they are therefore withdrawn.
Applicant’s cancellation of claim 2 has rendered the rejection under 112(a) and 112(b) moot and it is therefore withdrawn.
Applicant’s amendment to claim 1 incorporating limitations directed to “excess refrigerant” distinguish over the prior art of record.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-13 directed to a method non-elected without traverse.  Accordingly, claims 11-13 been cancelled.
Allowable Subject Matter
Claims 1, 3, and 5-10 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant's limitation concerning "excess refrigerant" is not taught by the prior art of record. The prior art teaches a balanced system and a system where excess refrigerant is sent to a condenser to supply waste heat to the hot air duct.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Thursday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/Examiner, Art Unit 3762